  Case 17-06404   Doc 40-2   Filed 02/06/20 Entered 02/06/20 16:31:16   Desc
                             Mortgage Page 1 of 6




Exhibit B
  Case 17-06404   Doc 40-2   Filed 02/06/20 Entered 02/06/20 16:31:16   Desc
                             Mortgage Page 2 of 6




Exhibit B
  Case 17-06404   Doc 40-2   Filed 02/06/20 Entered 02/06/20 16:31:16   Desc
                             Mortgage Page 3 of 6




Exhibit B
  Case 17-06404   Doc 40-2   Filed 02/06/20 Entered 02/06/20 16:31:16   Desc
                             Mortgage Page 4 of 6




Exhibit B
  Case 17-06404   Doc 40-2   Filed 02/06/20 Entered 02/06/20 16:31:16   Desc
                             Mortgage Page 5 of 6




Exhibit B
  Case 17-06404   Doc 40-2   Filed 02/06/20 Entered 02/06/20 16:31:16   Desc
                             Mortgage Page 6 of 6




Exhibit B
